Case: 16-51375      Document: 00514163432         Page: 1    Date Filed: 09/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 16-51375                             September 20, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for New
Century Home Equity Loan Trust, Series 2005-C, Asset Backed Pass-
Through Certificates,

              Plaintiff - Appellee

v.

CYNTHIA WATSON; RICHARD WATSON,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:15-CV-00823


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Defendants-Appellants Cynthia Watson and Richard Watson appeal the
ruling of the district court that Plaintiff-Appellee Deutsche Bank National
Trust Company, as Trustee for New Century Home Equity Loan Trust, Series



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51375     Document: 00514163432     Page: 2   Date Filed: 09/20/2017



                                  No. 16-51375
2005-C, Asset Backed Pass-Through Certificates, is entitled to summary
judgment and the court’s ruling that the real property in dispute is subject to
judicial foreclosure. We have reviewed the record on appeal, including but not
limited to the briefs of the parties and the district court’s Order of November
1, 2016 in explication of its Judgment of that date, and we are satisfied that
summary judgment is eminently correct. For essentially the same reasons set
out by the district court in its abovesaid Order, its Judgment is in all respects,

AFFIRMED.




                                        2